DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1 and 2, drawn to a method of promoting NO-production in a human being, comprising: a) providing an extract of Kenyan purple tea (scientific name: Camellia sinensis; variety name: TRFK306) containing 1,2-di-O-galloyl-4,6-O-(S)- hexahydroxydiphenoyl-6-D-glucose (hereinafter referred to as GHG); and (b) administering an effective amount of the purple-tea extract to a body of a human being in need of NO-production promotion, classified in A61P 9/08.
II. Claims 3 and 4, drawn to a method for improving muscle-instantaneous force in lower extremity muscles of human beings, comprising: a) providing an extract of Kenyan purple tea (scientific name: Camellia sinensis; variety name: TRFK306) containing 1,2-di-O-galloyl-4,6-O-(S)- hexahydroxydiphenoyl-6-D-glucose (hereinafter referred to as GHG); and (b) administering an effective amount of the purple-tea extract to a human being (at least prior to the human being engaging in lower extremity exercises) to improve the instantaneous force in the lower-extremity muscles of the human being, classified in A61P 43/00.
III. Claims 5 and 6, drawn to a method for reducing muscle damage in a human being, comprising: a) providing an extract of Kenyan purple tea (scientific name: Camellia sinensis; variety name: TRFK306) containing 1,2-di-O-galloyl-4,6-O-(S)- hexahydroxydiphenoyl-6-D-glucose (hereinafter referred to as GHG); and (b) administering an effective amount of the purple-tea extract to a human being at least prior to the human being engaging in intensive exercises to reduce muscle damage associated with the intensive exercise of the human being, classified in A61P 21/00.

The inventions are independent or distinct, each from the other because:
Inventions I through III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different function or effect.  Specifically the functions or effects are increasing nitric oxide production in a human being in need thereof, improving instantaneous force in the lower extremity muscles, and reducing muscle damage associated with intensive exercise.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.  A human being in need of NO-production promotion, a human being engaging in lower extremity exercise and needing improved instantaneous force in the lower extremity muscles, and a human being engaging in exercise that is sufficiently intensive as to suffer muscle damage therefrom does not appear as overlapping in scope.  For instance a person suffering from angina and needing higher NO production would not be concerned with improving instantaneous force in the lower extremity muscles, or engage in exercise that is intensive enough to cause muscle damage.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) separate classification which shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search;
(b) separate status in the art even though the inventions are classified together, each invention forming a separate subject for inventive effort; and
(c) search for one of the inventions is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258. The examiner can normally be reached weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. SARAH PARK/Primary Examiner, Art Unit 1615